department of the treasury internal_revenue_service washington d c v oy u y tax_exempt_and_government_entities_division aug uniform issue list set ep kat legend taxpayer a amount d broker b mortgage company a ira x state f peor in letters dated date and date you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date taxpayer a through broker b withdrew amount d from ira x an individual_retirement_account described in code sec_408 which was then used for that it was his the purchase of his new home in state f taxpayer a informed broker b intent to redeposit amount d into an ira within days of the withdrawal using funds he would receive from closing an equity loan on his new home in state f on or about date taxpayer a completed the paperwork necessary to apply for a home equity line of credit at mortgage company a on his new home subsequently a hurricane devastated the city where his new home is located and severely damaged taxpayer a’s new home as a result taxpayer a’s home was declared uninhabitable and mortgage company a which was processing taxpayer a’s request for a home equity line of credit was unable to complete the loan process taxpayer a did not receive the proceeds of his home equity line of credit until date on date the internal_revenue_service issued a news_release ir- in which it announced special tax relief for presidential disaster_area that was struck by hurricane frances on date taxpayers in the fema-1545-dr the special relief gave affected taxpayers until date to perform certain time-sensitive actions described in sec_301 7508a- c which includes the making of a rollover under sec_408 taxpayer a was an affected taxpayer located in the presidential disaster_area and accordingly had until date to complete the rollover as set forth above taxpayer a did not receive the proceeds of his home equity line of credit until date based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into ii an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a indicates that taxpayer a took a distribution in order to purchase a house in state f taxpayer a intended to redeposit amount d using the proceeds from an equity loan on his new house lt appears from the facts that taxpayer a used his ira distribution in a transaction that in essence amounts to a short-term interest free loan the committee report describing legislative intent indicates that congress enacted the rollover provisions to allow portability between eligible plans including iras in general using a distribution as a short term_loan to cover personal expenses is not consistent with the intent of congress to allow portability between eligible plans and under those circumstances the failure to waive the 60-day requirement would not be against equity or good conscience where a taxpayer is not able to redeposit the funds within the 60-day period thus the service will not grant any extension to the 60-day rollover period of code sec_408 as extended by appropriate presidential disaster relief provisions in this case this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent j if you wish to ae about this ruling please contact d i please address all correspondence to se t ep ra t3 ae at sincerely yours cones foawess st vy manager employee plaris technical group enclosures deleted copy of letter_ruling notice of intention to disclose
